Case 1:95-cr-00025-DBH Document 148 Filed 06/03/21 Page 1 of 1      PageID #: 336




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,             )
                                       )
                                       )
 V.                                    )       CRIM. NOS. 1:95-CR-25-DBH
                                       )         AND 1:98-CR-42-DBH-02
 KENNETH LEON MEADER,                  )
                                       )
                       DEFENDANT       )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On May 11, 2021, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision on the defendant’s motion

regarding lack of medical treatment at the Bureau of Prisons. The time within

which to file objections expired on May 25, 2021, and no objection has been filed.

The Magistrate Judge notified the parties that failure to object would waive their

right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The defendant’s motion is DISMISSED.

      SO ORDERED.

      DATED THIS 3RD DAY OF JUNE, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE
